       Case 3:19-cv-00753-MEM Document 102 Filed 08/24/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

CARMEN CIOTOLA,                              :

                   Plaintiff                 :    CIVIL ACTION NO. 3:19-753

       v.                                    :        (JUDGE MANNION)

STAR TRANSPORTATION &                        :
TRUCKING, LLC,
and,                                         :

QUARTERBACK                                  :
TRANSPORTATION, USA INC.,
and,                                         :

BALL METAL BEVERAGE                          :
CONTAINER CORP.
           Defendants,                       :

and,                                         :

OLDCASTLE, INC.                              :
LIBERITY MUTUAL
CORPORATION,
            DEFENDANT/                       :
            INTERVENORS

                                      ORDER

       In accordance with the court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

       (1) The motion for summary judgment of Quarterback, (Doc. 69),

            as to plaintiff’s claims against it raised in his SAC, (Doc. 25),

            is DENIED;
         Case 3:19-cv-00753-MEM Document 102 Filed 08/24/20 Page 2 of 2




       (2) Quarterback’s motion to dismiss plaintiff’s SAC, (Doc. 26), is

           dismissed as MOOT; and

       (3) The plaintiff’s motion for partial summary judgment with

           respect to his claims against Quarterback, (Doc. 75), is

           DENIED.




                                         s/ Malachy E. Mannion
                                         MALACHY E. MANNION
                                         United States District Judge


DATE: August 24, 2020
19-753-06 ORDER




                                     -2-
